        Case 1:21-cv-03005-TOR     ECF No. 7   filed 01/28/21   PageID.26 Page 1 of 5




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    STACY R. HAMMOND,
                                                   NO. 1:21-CV-3005-TOR
 8                              Plaintiff,
                                                   ORDER DISMISSING COMPLAINT
 9           v.

10    DONALD J. TRUMP,

11                              Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Complaint. ECF No. 1. The Court has

14   reviewed the record and files herein, and is fully informed. For the reasons

15   discussed below, all claims asserted in Plaintiff’s Complaint (ECF No. 1) against

16   Donald J. Trump are DISMISSED with prejudice.

17                                   BACKGROUND

18         Plaintiff Stacy R. Hammond, proceeding pro se and in forma pauperis, filed

19   this suit on January 8, 2021, against Donald J. Trump, now the former President of

20   the United States. ECF No. 1. Plaintiff complains that since 2015 to the present,




        ORDER DISMISSING COMPLAINT ~ 1
        Case 1:21-cv-03005-TOR      ECF No. 7    filed 01/28/21   PageID.27 Page 2 of 5




 1   she has suffered grave emotional distress, damaged reputation, sexually violated,

 2   maliciously prosecuted, stalked, stripped of her Constitutional right, surveilled, and

 3   “Ad Infinitum”. Id. at 7. Plaintiff does not contend that President Trump is

 4   responsible, but rather asks then President Trump “to intervene in the criminal,

 5   fraudulent, terrorizing actions perpetrated on [her], as a conservative woman and

 6   patriot, and on [her] children by the liberal, socialist deep state in Ellensburg,

 7   Kittitas County, Washington.” Id. She seeks no money damages. Id.

 8                                       DISCUSSION

 9         Under the Prison Litigation Reform Act of 1995, the Court is required to

10   screen a complaint filed by a party seeking to proceed in forma pauperis. 28

11   U.S.C. § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

12   (noting that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to

13   prisoners”). Section 1915(e)(2) provides:

14         Notwithstanding any filing fee, or any portion thereof, that may have
           been paid, the court shall dismiss the case at any time if the court
15         determines that (A) the allegation of poverty is untrue; or (B) the
           action or appeal (i) is frivolous or malicious; (ii) fails to state a claim
16         on which relief may be granted; or (iii) seeks monetary relief against a
           defendant who is immune from such relief.
17

18   28 U.S.C. § 1915(e)(2).

19         “The standard for determining whether a plaintiff has failed to state a claim

20   upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the




        ORDER DISMISSING COMPLAINT ~ 2
        Case 1:21-cv-03005-TOR       ECF No. 7    filed 01/28/21   PageID.28 Page 3 of 5




 1   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”

 2   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Accordingly, “[d]ismissal

 3   is proper only if it is clear that the plaintiff cannot prove any set of facts in support

 4   of the claim that would entitle [her] to relief.” Id. “In making this determination,

 5   the Court takes as true all allegations of material fact stated in the complaint and

 6   construes them in the light most favorable to the plaintiff.” Id. Mere legal

 7   conclusions, however, “are not entitled to the assumption of truth.” Ashcroft v.

 8   Iqbal, 556 U.S. 662, 679 (2009). The complaint must contain more than “a

 9   formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

10   Twombly, 550 U.S. 544, 555 (2007). It must plead “enough facts to state a claim to

11   relief that is plausible on its face.” Id. at 570. The Court construes a pro se

12   plaintiff’s pleadings liberally, affording the plaintiff the benefit of any doubt.

13   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quotations and citation

14   omitted).

15         The Court finds that Plaintiff has failed to state facts which “plausibly give

16   rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

17                              OPPORTUNITY TO AMEND

18         Unless it is absolutely clear that amendment would be futile, a pro se litigant

19   must be given the opportunity to amend his complaint to correct any deficiencies.

20   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded by statute, 28




        ORDER DISMISSING COMPLAINT ~ 3
        Case 1:21-cv-03005-TOR       ECF No. 7    filed 01/28/21   PageID.29 Page 4 of 5




 1   U.S.C. § 1915(e)(2), as recognized in Aktar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

 2   2012). The Court finds that it is absolutely clear that no amendment will cure the

 3   deficiencies in Plaintiff’s Complaint. Therefore, the Court dismisses Plaintiff’s

 4   Complaint with prejudice.

 5                REVOCATION OF IN FORMA PAUPERIS STATUS

 6         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

 7   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

 8   good faith standard is an objective one, and good faith is demonstrated when an

 9   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

10   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

11   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

12   490 U.S. 319, 325 (1989).

13         The Court finds that any appeal of this Order would not be taken in good

14   faith and would lack any arguable basis in law or fact. Accordingly, the Court

15   hereby revokes Plaintiff’s in forma pauperis status.

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Complaint (ECF No. 1) is DISMISSED with prejudice.

18         2. Plaintiff’s in forma pauperis status is hereby REVOKED.

19

20




        ORDER DISMISSING COMPLAINT ~ 4
        Case 1:21-cv-03005-TOR        ECF No. 7   filed 01/28/21   PageID.30 Page 5 of 5




 1         3. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

 2            this Order would not be taken in good faith and would lack any arguable

 3            basis in law or fact.

 4         The District Court Executive is directed to enter this Order and Judgment

 5   accordingly, forward copies to Plaintiff, and CLOSE the file.

 6         DATED January 28, 2021.

 7

 8                                  THOMAS O. RICE
                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20




        ORDER DISMISSING COMPLAINT ~ 5
